Exhibit 99.2 Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data for the Six Quarters Ended June 30, 2010 and Actual Financial and Operating Data for the Quarter Ended September 30, 2010 The following unaudited schedules are presented in order to provide unaudited pro forma combined historical financial and operating data for Frontier Communications Corporation (Frontier), including financial and operating data for the properties acquired from Verizon Communications Inc. (Verizon) on July 1, 2010 in a merger transaction.The unaudited financial and operating data for the three months ended September 30, 2010 represents actual information for the third quarter of 2010. The unaudited pro forma combined statements of operations information, which have been prepared for the three months ended March 31, 2009, June 30, 2009, September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010, give effect to the transactions and other events as if they had occurred on January 1, 2009.The pro forma information is not necessarily indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the beginning of each period presented.The pro forma information assumes that the debt of Verizon's Separate Telephone Operations (VSTO or the Acquired Properties) was assumed by Frontier as of January 1, 2009, the Frontier common stock was issued to Verizon shareholders as of January 1, 2009 and the Frontier annual cash dividend policy was $0.75 per share in 2009 and 2010. Frontier is considered the accounting acquirer.The historical quarterly financial information of Frontier and VSTO prior to July 1, 2010 has been adjusted to give effect to events that are directly attributable to the transactions and factually supportable and, in the case of the statements of operations information, that are expected to have a continuing impact.Pro Forma adjustments were made:to adjust the historical pension and other postretirement employee benefit obligations retained by Verizon; to conform the bad debt expense classification of VSTO to Frontier's policy; to remove acquisition, integration and realignment expenditures; to include interest expense on $3.2 billion of notes assumed by Frontier in the acquisition; to include amortization of acquired customer assets, and to exclude interest charged to VSTO by Verizon. Certain figures have been revised from the previously disclosed amounts to conform to Frontier reporting methodologies. Note:All amounts in the attached schedules for the third quarter and nine months ended September 30, 2010 have been shaded.Additionally, any amounts that have been restated or changed from a previously disclosed amount have been shaded. Frontier Communications Corporation Pro Forma Combined Historical Financial Data for the Six Quarters Ended June 30, 2010 and Actual Financial and Operating Data for the Quarter Ended September 30, 2010 For the quarter ended: Actual March 31, Sequential June 30, Sequential September, 30 Sequential December 31, Sequential March 31, Sequential June 30, Sequential September 30, (Amounts in millions of dollars, except Variance Variance Variance Variance Variance Variance per share amounts) Income Statement Data Revenue ) ) ) $2 ) ) Costs and expenses(1) (5 ) ) 18 ) 18 34 Depreciation and amortization 5 ) ) (1 ) 2 (6 ) Total operating expenses - ) (4 ) ) 20 28 Operating income ) 28 ) 25 ) ) Investment and other income (loss), net 8 (5 ) 3 2 5 ) 59 7 3 10 (7 ) 3 Interest expense 9 1 2 (5 ) 1 1 Income before income taxes ) 29 ) 88 89 ) ) 70 Income tax expense 71 ) 61 13 74 ) 35 50 85 ) 47 (7 ) 40 Net income ) 16 ) 53 39 92 (2 ) 90 ) 30 Weighted average shares outstanding - 1 - Basic net income per share attributable to common shareholders of Frontier ) $ 0.11 ) $ - ) Sequential quarterly changes in Costs and Expenses of the acquired properties are impacted by variations in employee and contractor levels at the acquired properties prior to closing on July 1, 2010, including an increase in employees and contractors in the first six months of 2010. Includes premium on debt repurchases of $54 million ($34 million or $0.03 per share after tax). Includes tax expense of $21 million related to the impact of health care reform legislation enacted in March 2010. Note: Refer to the cover page for explanatory notes which are an integral part of the pro forma combined historical financial data.The unaudited pro forma financial information makes certain assumptions for illustrative purposes and is subject to change based on the results of the third-party valuation of the acquired assets and other factors. Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data for the Six Quarters Ended June 30, 2010 and Actual Financial and Operating Data for the Quarter Ended September 30, 2010 For the quarter ended: Actual March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, Sequential September 30, (Amounts in millions) Variance Variance Variance Variance Variance Variance Selected Income Statement Data Revenue Local and long distance services $ $
